Citation Nr: 1116059	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had service from January 1953 to February 1955.  The Veteran died in November 2007.  The appellant is the Veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the appellant withdrew her request for a Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that the immediate cause of his death was septicemia, due to or as a consequence of pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause were coronary heart disease, congestive heart failure, and clostridium difficile colitis.

2.  At the time of his death, the Veteran was not service connected for any disabilities.

3.  Septicemia, pneumonia, coronary heart disease, congestive heart failure, and clostridium difficile colitis were not manifested in service or within the first post-service year and are not shown to have been related to any injury or disease incurred in service.

4.  A service-connected disability did not cause or contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the claim was denied in an April 2008 letter.  Subsequently, in a June 2008 letter, the appellant was notified of the general provisions of the VCAA by the RO.  This letter notified the appellant of VA's responsibilities in obtaining information to assist her in completing her claim, identified the appellant's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed, and a September 2008 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Thereafter, in a July 2010 letter, the appellant was provided with notice consistent with the requirements of  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That letter also included (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant's claim was thereafter readjudicated in an August 2010 supplemental statement of the case.

The appellant has been provided opportunities to submit evidence in support of her claim.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with his claims file.

Furthermore, the appellant has not identified any additional, relevant evidence that has not been requested or obtained.  Therefore, the Board concludes that the appellant has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.


II.  Analysis

In three claims submitted by the appellant, received by the RO in December 2007 and February 2008, the appellant specifically indicated that she was not claiming service connection for the cause of the Veteran's death.  However, in a June 2008 letter, the appellant's congressman indicated that he had been contacted by the appellant, who contended that she was entitled to death benefits, including Dependency and Indemnity Compensation.

The appellant has never advanced a theory as to how the Veteran's death is related to his service.  In a December 2008 written statement, she indicated that the Veteran should have been receiving benefits since his discharge, as he had been treated in mental hospitals throughout his life.  Her other statements have indicated that she was in need of money.

The Board has reviewed all the evidence in the claims file, which includes the Veteran's service treatment records and medical records, as well as the appellant's written statements.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence in the claim file shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for the cause of a veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Certificate of Death indicates the Veteran died in November 2007.  The immediate cause of his death was septicemia, due to or as a consequence of pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause were coronary heart disease, congestive heart failure, and clostridium difficile colitis.  An autopsy was not performed.

After a thorough review of the record, the Board finds that a service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  At the time of his death, service connection was not in effect for any disabilities.  The Board notes that the Veteran had sought service connection for only one disorder during his lifetime.  In an April 1996 rating decision, the RO denied entitlement to service connection for a nervous condition, and the Veteran did not appeal the decision.  Nevertheless, the Board will address whether the cause of and contributing conditions to the Veteran's death are related to his service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for coronary heart disease, which develops to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).


The Veteran's service records contain no references to any of the disabilities that caused or contributed to causing his death, and there is no contention or evidence that there was any other cause of the Veteran's death.  When examined for separation in February 1955, his lungs, chest, heart, and vascular systems were normal.

Pursuant to a VA pension claim, the Veteran underwent VA examination in July 1992, and his cardiovascular, respiratory, and digestive systems were normal.  Neither the Veteran nor the appellant asserted that the Veteran developed coronary heart disease within one year of separation, and there is no medical evidence to suggest that the Veteran developed any kind of heart disease within one year of his separation.  As such, presumptive service connection for coronary heart disease is not warranted.

Furthermore, all of the medical and lay evidence shows that the Veteran first manifested all of the diseases that caused or contributed to causing his death many years after separation from service.  The July 1992 VA examination, which was conducted more than thirty years since separation, indicates that the Veteran had not yet manifested any of the disorders that led to his death.  Neither the Veteran nor the appellant has contended that the Veteran developed any of these disorders during service or had experienced continuity of symptomatology of these disorders since separation.

Nevertheless, as noted above, an appellant may establish service connection for the Veteran's death as being due to service with other competent evidence.  However, no such evidence has been submitted.

The Board notes that, pursuant to 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  

However, in the present case an examination is not required.  The record contains no evidence of record to even suggest that the any of the disorders that caused or contributed to causing the Veteran's death were related in any way to service.  Furthermore, while the Veteran and the appellant submitted statements asserting that he had experienced psychiatric symptoms since separation from service, there is no evidence even suggesting that his psychiatric condition was, in any way, related to his death.  As such, the Board finds that the RO does not need to obtain a VA examiner's opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In reaching its decision the Board has carefully considered all of the evidence of record.  However, in the absence of any competent evidence supporting a finding that the Veteran's death was related to his service, the Board must conclude that the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


